DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Examiner acknowledges Applicant’s claim to priority benefits of PCT/EP2018/084897, which claims foreign priority to 102018202289.5, filed 02/15/2018.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 7/20/2020 and 7/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of copending Application No. 16/957,509 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:

16/963,395 
(instant application)
16/957,509 
(co-pending application)

11. An angle-resolving radar sensor for a motor vehicle, comprising: 
   
   an antenna array including multiple antennas configured for receiving, which are situated in different positions in a direction in which the radar sensor is angle- resolving; and 
  
  a control and evaluation unit configured for an operating mode in which at least one antenna of the radar sensor that is configured for transmitting transmits a signal, which is received by multiple ones of the antennas configured for receiving, and configured to estimate an angle of a radar target based on amplitude and/or phase relationships between signals of respective evaluation channels which correspond to different configurations of transmitting and receiving antennas of the antenna array; 

   wherein the control and evaluation unit is configured to carry out, in the operating mode, for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for a respective distance for a respective one of the evaluation channels, different distances or respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses.


11. An angle-resolving radar sensor for a motor vehicle, comprising: 
   
an antenna system having a plurality of antennas set up for reception and configured in various positions in a direction in which the radar sensor is angle- resolving; and 
   
a control and evaluation device that is configured to, for an operating mode in which at least one antenna of the radar sensor that is set up to transmit sends out a signal that is received by the plurality of antennas that are set up for reception, carry out an estimation of an angle of a radar target in the operating mode;
   





wherein in the operating mode, for an individual estimation of the angle of the radar target, the control and evaluation device is configured to determine respective individual distances of the radar target for respective evaluation channels, which correspond to different configurations of the at least one antenna that is set up to transmit and the plurality of antennas set up for reception and to use the individual distances in the individual estimation of the angle of the radar target.

13. (New) The radar sensor as recited in claim 11, wherein the control and evaluation device is configured, in the operating mode, for the individual estimation of the angle of the radar target to carry out a first estimation of the angle based on amplitude and/or phase relations between signals of each of the evaluation channels and, if a plurality of possible angle values are received as an ambiguous result of the first estimation of the angle, to select one of the 100571196.1 5possible angle values as a result of the estimation of the angle, based 




Regarding Claim 11 of the application 16/963,395, the co-pending application 16/957,509 discloses “an angle-resolving radar sensor for a motor vehicle, comprising (co-pending 16/957,509 - Claim 11, line 1: an angle-resolving radar sensor for a motor vehicle, comprising): 
an antenna array including multiple antennas configured for receiving, which are situated in different positions in a direction in which the radar sensor is angle-resolving (co-pending 16/957,509 - Claim 11, lines 2-4: an antenna system having a plurality of antennas set up for reception and configured in various positions in a direction in which the radar sensor is angle- resolving)1; and 
a control and evaluation unit configured for an operating mode in which at least one antenna of the radar sensor that is configured for transmitting transmits a signal, which is received by multiple ones of the antennas configured for receiving, and configured to estimate an angle of a radar target (co-pending 16/957,509 - Claim 11, lines 5-8: a control and evaluation device that is configured to, for an operating mode in which at least one antenna of the radar sensor that is set up to transmit sends out a signal that is received by the plurality of antennas that are set up for reception, carry out an estimation of an angle of a radar target in the operating mode)2 
based on amplitude and/or phase relationships between signals of respective evaluation channels (co-pending 16/957,509 - Claim 13, lines 3-4:based on amplitude and/or phase relations between signals of each of the evaluation channels) which correspond to different configurations of transmitting and receiving antennas of the antenna array (co-pending 16/957,509 - Claim 11, lines 11-13: which correspond to different configurations of the at least one antenna that is set up to transmit and the plurality of antennas set up for reception)3; 
wherein the control and evaluation unit is configured to carry out, in the operating mode, for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses (co-pending 16/957,509 - Claim 11, lines 11-13: wherein in the operating mode, for an individual estimation of the angle of the radar target, the control and evaluation device is configured to determine respective individual distances of the radar target for respective evaluation channels, and to use the individual distances in the individual estimation of the angle of the radar target)4.

It would have been obvious to one skilled in ordinary art at the time of effective filing, that the word “antenna array” and “antenna system”, “including" and “having”, “multiple antennas" and “a plurality of antennas”, “situated in various positions" and “configured in different positions”, “control and evaluation unit" and “control and evaluation device”, “configured for transmitting transmits a signal” and “set up to transmit sends out a signal”, “multiple ones of the antennas configured for receiving " and “the plurality of antennas that are set up for reception”, “configured to estimate an angle " and “carry out an estimation of an angle”, “the control and evaluation unit is configured to carry out " and “the control and evaluation device is configured to”, “a respective distance for a respective one of the evaluation channels " and “respective individual distances for respective evaluation channels” can be used interchangeably.
It would have been obvious to one of ordinary skill-in-the-art that the limitation of “for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses” is disclosed by “respective individual distances of the radar target for respective evaluation channels, and to use the individual distances in the individual estimation of the angle of the radar target”, the phrases “distance” and “range”, “hypothesis” and 
Claims 12-19 (of the instant application) depend directly or indirectly on independent claim 11 and therefore are also rejected.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 and 20 are rejected under 35 U.S.C. 102(a0(1) as being anticipated by Walton et al. (US 2006/022866 A1).
Regarding Claim 11, Walton et al. (‘866) anticipates “an angle-resolving radar sensor for a motor vehicle (paragraph 265: an array radar design developed for detecting and locating a stationary or moving object in view of the radar…mounted on a vehicle bumper…the angle-of-arrival of a target obtained…the near-field focusing algorithm was able to determine the down range distance of the target along the AOA direction), comprising: 
an antenna array including multiple antennas configured for receiving (Figure 31: antenna array with n receiving elements; paragraph 8: Figure 1: two arrays of transmitting and receiving antennas), which are situated in different positions in a direction in which the radar sensor is angle-resolving (paragraph 71:  the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle, range, and type estimates of the obstacles; paragraph 76: each receiving array may be linearly disposed…the length of each receiving array and its element spacing may be selected to obtain the desired resolution and sensitivity of the resulting image…for example, the radar system may be comprised of about 30 to 100 or more receiving antennas that are linearly disposed…this signal is the phasor sum of the set of signals arriving at each antenna after reflecting from the various radar sca393tterers in the field of view of the array; paragraph 86: the received array information is then processed to obtain the angle-of-arrival intensity profile); and 
(paragraph 75: the processing system 52 may be comprised of a processor and a controller…the controller may control the scanning of the switches 44 that are in communication with the receiving antennas) in which at least one antenna of the radar sensor that is configured for transmitting transmits a signal (Figure 31: central transmitting element; paragraph 71: the system includes at least one transmitting antenna…linear array 10 includes a transmitting antenna 12), 
which is received by multiple ones of the antennas configured for receiving (paragraph 71:  the receiving antennas may be arranged in at least one linear array to provide spatially distributed data to facilitate the determination of the angle, range, and type estimates of the obstacles; paragraph 76: each receiving array may be linearly disposed...in an array of bistatically received signals over the region of the radar, wherein each signal is the linear phasor sum of the various scattered signals), and
configured to estimate an angle of a radar target based on amplitude and/or phase relationships between signals of respective evaluation channels which correspond to different configurations of transmitting and receiving antennas of the antenna array, wherein the control and evaluation unit is configured to carry out, in the operating mode, for an individual estimation of an angle of the radar target (paragraph 76: at each receiving antenna, the amplitude and phase of the total received signal may be measured in an exemplary embodiment of the present invention …this signal is the phasor sum of the set of signals arriving at each antenna after reflecting from the various radar scatterers in the field of view of the array; paragraph 93: this system may accomplish this by using an Angle of Arrival (AOA) algorithm to detect targets…the AOA processing will look for targets based on phase information and use triangulation to determine the target's position…the rough ground will have a broad profile, effectively raising the noise floor of the AOA algorithm, while an actual target will appear as a sharp peak with a larger amplitude);
an evaluation of the signals of the evaluation channels for a respective distance for a respective one of the evaluation channels (paragraph 214: the scattered response from a point-like object can be expressed as 
    PNG
    media_image1.png
    40
    360
    media_image1.png
    Greyscale
 where the index "n" indicates the element number in the array and 
    PNG
    media_image2.png
    23
    95
    media_image2.png
    Greyscale
 are distances from the scattering object, P, to the transmitting and 
    PNG
    media_image3.png
    21
    24
    media_image3.png
    Greyscale
 receiving elements, respectively…the wavelength number is indicated by 
    PNG
    media_image4.png
    35
    53
    media_image4.png
    Greyscale
 where 
    PNG
    media_image5.png
    18
    18
    media_image5.png
    Greyscale
 is the wavelength…the complex amplitude A is related to some electromagnetic constant and the scattering property of the object to be detected…as one can see, there is phase variation among the different array elements due to different 
    PNG
    media_image6.png
    25
    31
    media_image6.png
    Greyscale
…assuming the object is located at Q, the NFF algorithm is simply the summation of the phase corrected responses based on the postulated object position, Q…that is 
    PNG
    media_image7.png
    52
    358
    media_image7.png
    Greyscale
, 
different distances or respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or (paragraph 217: under the parallel-ray assumption, the scattered response from an object observed at the 
    PNG
    media_image8.png
    16
    21
    media_image8.png
    Greyscale
 array element can be expressed as 
    PNG
    media_image9.png
    22
    361
    media_image9.png
    Greyscale
 where d is the element spacing, n=[0 1 2 . . . N-1] of a N-element array, and 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
 is the angle away from the normal direction…as the index n increases, a phase advance of kd sin 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
 is introduced…notice the designation of the "positive angle region" and "negative angle region" in Figure 32…similar to the NFF algorithm, the AOA algorithm also attempts to correct the different phase based on a postulated object angle, 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
', and collect the contributions from all of the corrected responses…that is 
    PNG
    media_image11.png
    43
    357
    media_image11.png
    Greyscale
 where x=nd is the position of the 
    PNG
    media_image12.png
    15
    22
    media_image12.png
    Greyscale
 element (relative to the leftmost element)…from (3.15) and (3.16), it is apparent that as 
    PNG
    media_image13.png
    21
    16
    media_image13.png
    Greyscale
 (the searching angle) approaches 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
, 
    PNG
    media_image14.png
    23
    34
    media_image14.png
    Greyscale
 will produce a large value…conversely, if 
    PNG
    media_image13.png
    21
    16
    media_image13.png
    Greyscale
 is incorrect, the corrected responses of the receiving elements would be in and out of phase, resulting in a much smaller magnitude of the sum…notice that (3.16) is in the form of a well-known Fourier series if we introduce a new variable 
    PNG
    media_image15.png
    40
    106
    media_image15.png
    Greyscale
Then (3.16) becomes 
    PNG
    media_image16.png
    48
    358
    media_image16.png
    Greyscale
; paragraph 218: AOA can also be easily calculated using the FFT algorithm…that is, 
    PNG
    media_image17.png
    19
    360
    media_image17.png
    Greyscale
 Note that "NF" is the number of points in the final angle domain that gives the desired angle increment size in the 
    PNG
    media_image18.png
    14
    16
    media_image18.png
    Greyscale
 domain…after obtaining 
    PNG
    media_image19.png
    22
    32
    media_image19.png
    Greyscale
, one can change back to the desired 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
. domain using the following variable transformation. 
    PNG
    media_image20.png
    23
    360
    media_image20.png
    Greyscale
…study shows that power of (3.18) may make it easier to do the thresholding target detection… the relationships are between the coordinates of input space domain and the output angle domain…these relationships are 
    PNG
    media_image21.png
    36
    356
    media_image21.png
    Greyscale
Angle Increment (in Q domain): 
    PNG
    media_image22.png
    35
    357
    media_image22.png
    Greyscale
 detection Criteria)”.  
Regarding Claim 12, which is dependent on independent claim 11, Walton et al. (‘866) anticipates the angle-resolving radar sensor of claim 11. Walton et al. (‘866) further anticipates “the control and evaluation unit is configured to carry out, in the operating mode, for the individual estimation of an angle of the radar target, the evaluation of the signals of the evaluation channels for the respective evaluation channel at a respective frequency position, which corresponds to the respective distance (paragraph 218: the conventional Fourier has an additional (1/N) multiplication factor…since the AOA will be normalized to its peak value and the multiplication of a constant does not affect the AOA pattern, this (1/N) factor will be neglected…therefore, AOA can also be easily calculated using the FFT algorithm…that is, 
    PNG
    media_image17.png
    19
    360
    media_image17.png
    Greyscale
 note that "NF" is the number of points in the final angle domain that gives the desired angle increment size in the 
    PNG
    media_image18.png
    14
    16
    media_image18.png
    Greyscale
 domain…after obtaining 
    PNG
    media_image19.png
    22
    32
    media_image19.png
    Greyscale
, one can change back to the desired 
    PNG
    media_image10.png
    14
    17
    media_image10.png
    Greyscale
domain using the following variable transformation. 
    PNG
    media_image20.png
    23
    360
    media_image20.png
    Greyscale
 note the coordinates of 
    PNG
    media_image23.png
    18
    19
    media_image23.png
    Greyscale
 are not uniformly distributed …in which case, the AOA output would take 
    PNG
    media_image24.png
    23
    261
    media_image24.png
    Greyscale
 the relationships are between the coordinates of input space domain and the output angle domain…these relationships are 
    PNG
    media_image21.png
    36
    356
    media_image21.png
    Greyscale
angle Increment (in Q domain): 
    PNG
    media_image22.png
    35
    357
    media_image22.png
    Greyscale
 detection criteria).  
Regarding Claim 13, which is dependent on independent claim 11, Walton et al. (‘866) anticipates the angle-resolving radar sensor of claim 11. Walton et al. (‘866) further anticipates “the control and evaluation unit is configured to take into consideration, in the operating mode, angle-dependent differences in 100727373.1 5distance corresponding to the configurations of transmitting and receiving antennas of the evaluation channels as differences of the distances between relevant evaluation channels (paragraph 214: the scattered response from a point-like object can be expressed as 
    PNG
    media_image1.png
    40
    360
    media_image1.png
    Greyscale
 where the index "n" indicates the element number in the array and 
    PNG
    media_image2.png
    23
    95
    media_image2.png
    Greyscale
 are distances from the scattering object, P, to the transmitting and 
    PNG
    media_image3.png
    21
    24
    media_image3.png
    Greyscale
 receiving elements, respectively…the wavelength number is indicated by 
    PNG
    media_image4.png
    35
    53
    media_image4.png
    Greyscale
 where 
    PNG
    media_image5.png
    18
    18
    media_image5.png
    Greyscale
 is the wavelength…the complex amplitude A is related to some electromagnetic constant and the scattering property of the object to be detected. ..as one can see, there is phase variation among the different array elements due to different 
    PNG
    media_image6.png
    25
    31
    media_image6.png
    Greyscale
…assuming the object is located at Q, the NFF algorithm is simply the summation of the phase corrected responses based on the postulated object position, Q…that is 
    PNG
    media_image25.png
    46
    363
    media_image25.png
    Greyscale
.  
Regarding Claim 14, which is dependent on independent claim 11, Walton et al. (‘866) anticipates the angle-resolving radar sensor of claim 11. Walton et al. (‘866) further anticipates “the control and evaluation unit is configured to decide, in the operating mode, for the individual estimation of the angle of the radar target, as a function of a distance resolution of the radar sensor and as a function of the angle hypothesis or angle range hypothesis, whether different distances for respective ones of the evaluation channels are selected and which distances are selected for respective evaluation channels (paragraph 31: Figure 31 discloses a near-field focusing (NFF) algorithm; paragraph 214: the scattered response from a point-like object can be expressed as 
    PNG
    media_image1.png
    40
    360
    media_image1.png
    Greyscale
 where the index "n" indicates the element number in the array and 
    PNG
    media_image2.png
    23
    95
    media_image2.png
    Greyscale
 are distances from the scattering object, P, to the transmitting and 
    PNG
    media_image3.png
    21
    24
    media_image3.png
    Greyscale
 receiving elements, respectively…the wavelength number is indicated by 
    PNG
    media_image4.png
    35
    53
    media_image4.png
    Greyscale
 where 
    PNG
    media_image5.png
    18
    18
    media_image5.png
    Greyscale
 is the wavelength…the complex amplitude A is related to some electromagnetic constant and the scattering property of the object to be detected…as one can see, there is phase variation among the different array elements due to different 
    PNG
    media_image6.png
    25
    31
    media_image6.png
    Greyscale
. ..assuming the object is located at Q, the NFF algorithm is simply the summation of the phase corrected responses based on the postulated object position, Q…that is 
    PNG
    media_image25.png
    46
    363
    media_image25.png
    Greyscale
; Paragraph 215: Notice that if the position Q is the same as P--the true object position--then the phase-compensated responses from each in the summation would be added up coherently and result in a large magnitude…on the other hand, if Q differs from P, a phase variation exists among the phase-compensated responses depending on the position of the receiving element…notice that the farther the distance from the target, the less the phase difference is, and thus the less sensitivity of the NFF algorithm…a test was performed in which an image was obtained from simulated data, where the magnitude of the summed value for each postulated object position pixel within the 6 feet by 12 feet region was plotted in a normalized color scale. The true object position was chosen to be at (0',6') position…the NFF algorithm successfully showed that the maximum magnitude does appear at the true target position…there were 30 receiving elements used in this simulation. The spacing between each two element was 0.75''…the relative large array size produced a fairly good cross-range resolution…as the array size is reduced due to the cost and simplicity consideration, the resolution decreases… the NFF may be most effective when the object is very close to the array)”.5
Regarding independent claim 20, Walton et al. (‘866) anticipates “a method for a radar sensor for a motor vehicle (paragraph 265: an  array radar design was developed for detecting and locating a stationary or moving object in view of the radar…mounted on a vehicle bumper…the angle-of-arrival of a target obtained…the near-field focusing algorithm was able to determine the down range distance of the target along the AOA direction), 
for an angle estimation of a radar target based on amplitude and/or phase relationships between signals, which are obtained for different configurations of transmitting and receiving antennas of the radar sensor in respective evaluation channels of the radar sensor (paragraph 76: at each receiving antenna, the amplitude and phase of the total received signal may be measured in an exemplary embodiment of the present invention…this signal is the phasor sum of the set of signals arriving at each antenna after reflecting from the various radar scatterers in the field of view of the array; paragraph 93: this system may accomplish this by using an Angle of Arrival (AOA) algorithm to detect targets…the AOA processing will look for targets based on phase information and use triangulation to determine the target's position…the rough ground will have a broad profile, effectively raising the noise floor of the AOA algorithm, while an actual target will appear as a sharp peak with a larger amplitude), 
the method comprising: for an individual estimation of an angle of the radar target, carrying out an evaluation of the signals of the evaluation channels for a respective distance for a respective evaluation channel, different distances for the respective evaluation channels being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypothesis (paragraph 214: the scattered response from a point-like object can be expressed as 
    PNG
    media_image1.png
    40
    360
    media_image1.png
    Greyscale
 where the index "n" indicates the element number in the array and 
    PNG
    media_image2.png
    23
    95
    media_image2.png
    Greyscale
 are distances from the scattering object, P, to the transmitting and 
    PNG
    media_image3.png
    21
    24
    media_image3.png
    Greyscale
 receiving elements, respectively…the wavelength number is indicated by 
    PNG
    media_image4.png
    35
    53
    media_image4.png
    Greyscale
 where 
    PNG
    media_image5.png
    18
    18
    media_image5.png
    Greyscale
 is the wavelength…the complex amplitude A is related to some electromagnetic constant and the scattering property of the object to be detected. As one can see, there is phase variation among the different array elements due to different 
    PNG
    media_image6.png
    25
    31
    media_image6.png
    Greyscale
. Assuming the object is located at Q, the NFF algorithm is simply the summation of the phase corrected responses based on the postulated object position, Q…that is 
    PNG
    media_image26.png
    33
    259
    media_image26.png
    Greyscale
)”6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2006/022866 A1), and further in view of Schoor (US 2016/0131742 A1).
Regarding Claim 15, which is dependent on independent claim 11, Walton et al. (‘866) discloses the angle-resolving radar sensor of claim 11. Walton et al. (‘866) does not explicitly disclose “the control and evaluation unit is configured to subject the received signals to a discrete Fourier transform, the control and evaluation unit being configured to calculate, in the operating mode, spectral components for the selected distances for the respective evaluation channels during the discrete Fourier transform and to evaluate the estimation of the angle.”
Schoor (‘742) relates to an angle-resolving radar sensor. Schoor (‘742) teaches “the control and evaluation unit (paragraph 77: Figure 1: control and evaluation unit 30) is configured to subject the received signals to a discrete Fourier transform, the control and evaluation unit being configured to calculate, in the operating mode, spectral components for the selected distances for the respective evaluation channels during the discrete Fourier transform and to evaluate the estimation of the angle (Figure 1: control and evaluation unit having ADC and FFT blocks for discrete Fourier transform; paragraph 51: frequency spectrum of at least one partial signal is evaluated in a first step of the evaluation… the partial signal of the baseband signal, which corresponds to a fast ramp, is sampled at a number Nfast of equidistant points in time, i.e., digitized, and a frequency spectrum of the partial signal is determined … the frequency spectrum is computed, for example by computing a fast Fourier transform (FFT); paragraph 53: for a signal reflected by a single radar object, a peak having amplitude Abb(k0) is obtained, for example in frequency bin k0, with which a corresponding phase χbb(k0) is associated … frequency bin k0 indicates the frequency position of the radar object in the frequency spectrum in question of the partial signal; paragraph 77: for each located object (each peak in the frequency spectrum), an angle estimator 38 compares the complex amplitudes, obtained in the four reception channels, to the antenna diagrams7 in order to estimate azimuth angle θ of the object…the value for which the measured amplitudes best correlate with the values read off in the antenna diagrams is assumed to be the most probable value for the azimuth angle).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the angle-resolving radar sensor of Walton et al. (‘866) with the teaching of Schoor (‘742) for improved measuring accuracy in angle resolving (Schoor (‘742) – paragraph 11). In addition, both of the prior art references, (Walton et al. (‘866) and Schoor (‘742)) teach features that are directed to 8.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Walton et al. (US 2006/022866 A1), and further in view of Wintermantel (US 2017/153316 A1).
Regarding Claim 16, which is dependent on independent claim 11, Walton et al. (‘866) discloses the angle-resolving radar sensor of claim 11. Walton et al. (‘866) does not explicitly disclose “the control and evaluation unit is configured to calculate, via discrete Fourier transform, Fourier spectra for the respective evaluation channels from the received signals, the control and evaluation unit being designed to determine, in the operating mode, the signals to be evaluated for the angle estimation for a respective distance via interpolation of spectral components of the relevant Fourier spectrum.”
Wintermantel (‘316) relates to a radar system for motor vehicles. Wintermantel (‘316) teaches “the control and evaluation unit is configured to calculate, via discrete Fourier transform, Fourier spectra for the respective evaluation channels from the received signals, the control and evaluation unit being designed to determine, in the operating mode, the signals to be evaluated for the angle estimation for a respective distance via interpolation of spectral components of the relevant Fourier spectrum (paragraph 39: the result of this third DFT for the azimuth angles is a three-dimensional complex-valued spectrum, wherein the individual cells can be called “range-relative-velocity-angle gates” and power peaks caused by objects occur at the respective associated range-relative-velocity- angle gate (see FIG. 7: data prior to three-dimensional DFT (left) and thereafter (right)), i.e. the determination of the power peaks enables objects to be detected and the object quantities “range”, “relative velocity” (aside from any ambiguities, see above) and “azimuth angle” to be determined…since power peaks still have levels even in adjacent cells on account of the DFT windowing, the object quantities can be determined much more precisely than the gate widths by interpolation in dependence on these levels. Note that the window functions of the three discreter Fourier transforms (DFTs) are selected such that, on the one hand, the power peaks do not become too broad (in order to achieve sufficient object separation) but, on the other hand, the secondary lobes of the window spectra do not become too high (in order to be able to detect also weakly reflective objects in the presence of highly reflective objects). As a fourth object quantity, the reflection cross-section of the object can be estimated from the height of the power peaks. The reflection cross-section indicates the intensity of the reflection of the radar waves from the object).”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify the angle-resolving radar sensor of Walton et al. (‘866) with the teaching of Wintermantel (‘316) for improved measuring accuracy in angle resolving (Wintermantel (‘316) – paragraph 11). In addition, both of the prior art references, (Walton et al. (‘866) and Wintermantel (‘316)) teach features that are 9.  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: 
“for at least two of the evaluation channels, a maximum difference in distance to the radar target generated by the configuration of transmitting and receiving antennas corresponds to at least 40% of a distance resolution”.  
The closest prior art is found to be:
Schoor (US 2016/0131742 A1) describes that for each of the virtual arrays, an antenna diagram may be created which indicates the amplitude relationships and/or phase relationships of the signals received in the four evaluation channels as a function of assumed incidence angle θ of the radar echo…the azimuth angle of the located object, i.e., actual incidence angle α, will generally correspond to assumed incidence angle θ for which the best agreement results between the amplitude relationships and/or phase relationships actually measured in the evaluation channels, and the corresponding values in the antenna diagram…for the evaluation, a deterministic maximum likelihood 
Claims 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable subject matter: 
“the control and evaluation unit is configured to carry out, in the operating mode, in a first step, a first angle estimation for the individual estimation of the angle of the radar target, based on the amplitude and/or phase relationships between the signals of the respective evaluation channels, which correspond to different configurations of transmitting and receiving antennas, one evaluation each taking place for an identical distance for estimating the angle in the evaluation channels used for the 100727373.1 6first angle estimation, and in a second step, the evaluation of the signals of the evaluation channels being carried out at a respective distance for a respective evaluation channel, angle hypotheses or angle range hypotheses, as a function of which different distances or respective evaluation channels are selected, being determined based on a result of the first angle estimation”.  


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fernandes et al. (US 2014/0320331 A1) describes that the near-field focusing is carried out in a frequency range "2D rectilinear Fourier based near field focusing algorithm" (paragraph 29).
Smith et al. (US 9,395,727 B1) relate to an autonomous vehicle,  that includes a radio detection and ranging (RADAR) sensor for actively detecting features in the environment surrounding the vehicle…a controller analyzes information from the RADAR sensor to identify the surroundings of the vehicle…the RADAR sensor can include a transmit antenna for illuminating a scanning zone and a receive antenna system for detecting reflected signals indicative of features in the scanning zone…a receive antenna system can include an antenna array that is electronically steered to receive reflected radiation from the surrounding environment in a region substantially coincident with a region illuminated by the transmit antenna…the antenna array can be arranged as a plurality of sub-arrays, with multiple antenna elements in each sub-array…the output of each sub-array can be digitally manipulated (e.g., scaled with amplitude and/or phase offsets)…the spatially separated sub-arrays can be analyzed to estimate the direction of arrival of incoming radiation based on the relative phase offset between the signals received at each sub-array, for example…where the phase centers of the sub-arrays are spaced by a distance comparable to the distance spanned by each sub-array, the minimum ambiguous angle, where signals received at each sub-array are indistinguishable due to being offset by an integer wavelength are within the 
Kuehnle et al. (US2015/0204972) elates to a method for a radar sensor for motor vehicles, for angle estimation of radar targets based on an antenna diagram that indicates, for various configurations of radar targets, pertinent amplitudes and/or phase correlations between signals which are obtained for the relevant configuration in multiple evaluation channels of the radar sensor; and to a radar sensor for executing said method (paragraph 2); the radar sensor shown in Figure 1 has four receiving antenna elements 10, 12, 14, 16 that together form a planar group antenna 18…the radar sensor is incorporated into a motor vehicle in such a way that antenna elements 10 to 16 are located next to one another at the same height, so an angular resolution capability of the radar sensor in the horizontal (in azimuth) is achieved…Figure 1 symbolically depicts radar beams that are received by the antenna elements at an azimuth angle (paragraph 22).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Examiner interprets claimed “antenna array” as “antenna system”, claimed “multiple antennas configured for receiving, which are situated in different positions” as “a plurality of antennas set up for reception and configured in various positions.”
        2 The Examiner interprets claimed “a control and evaluation unit configured for an operating mode” as “a control and evaluation device that is configured to, for an operating mode”, claimed “configured for transmitting transmits a signal which is” as “set up to transmit sends out a signal that is.”.
        
        3 The Examiner interprets claimed “which correspond to different configurations of transmitting and receiving antennas of the antenna array” as “which correspond to different configurations of the at least one antenna that is set up to transmit and the plurality of antennas set up for reception” can be used interchangeably.”
        4 The Examiner interprets claimed “for an individual estimation of an angle of the radar target, an evaluation of the signals of the evaluation channels for being selected as a function of an angle hypothesis or angle range hypothesis at least for one angle hypothesis or angle range hypotheses” as “respective individual distances of the radar target for respective evaluation channels, and to use the individual distances in the individual estimation of the angle of the radar target.” The Examiner interprets claimed “a respective distance for a respective one of the evaluation channels" as “respective individual distances for respective evaluation channels.”
        
        5Examiner’s Note: Walton et al. (‘866) together with figure 31 discloses a near-field focusing (near­ field focusing algorithm (NFF)) and an angle-of-arrival algorithm with corresponding phase correction on the basis of the angle hypothesis (postulated object angle) in which the respective object distances RnR from the respective receiving antennas "n" and the respective receiving or evaluation channels are taken into account (see formulas 3.13, 3.14 in paragraph 214]),  the respective distances is therefore selected.
        6 Examiner’s Note: Walton et al. (‘866) together with figure 31 discloses a near-field focusing (near­ field focusing algorithm (NFF)) and an angle-of-arrival algorithm with corresponding phase correction on the basis of the angle hypothesis (postulated object angle) in which the respective object distances RnR from the respective receiving antennas "n" and the respective receiving or evaluation channels are taken into account (see formulas 3.13, 3.14 in paragraph 214]),  the respective distances is therefore selected.
        7 The examiner interprets “obtained in the four reception channels, to the antenna diagrams” as the claimed “for the selected distances for the respective evaluation channels.”
        8 This relation between both of the references highly suggests an expectation of success. 
        
        9 This relation between both of the references highly suggests an expectation of success.